Citation Nr: 1108674	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right and left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2007, a statement of the case was issued in September 2008, and a substantive appeal was received in November 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to reopen his claim for entitlement to service connection for right and left knee disability.  Specifically, the Veteran contends that his right and left knee disability may be due to his active duty service, due to his service-connected disabilities, or due to his exposure to herbicides, including Agent Orange.

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in January 2006, and the regulation applicable to his appeal defines new and material evidence as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board notes that VA will assist claimants attempting to reopen their claims in limited circumstances; specifically, VA will give the assistance described in 38 C.F.R. § 3.159(c)(1)-(3).  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003); see also 66 Fed. Reg. 45620, 45628 (Aug. 29, 2001).  In addition, VA may provide assistance to a claimant in order to substantiate a claim as VA considers appropriate.  See 38 U.S.C.A. § 5103A(g).

In this case, the Board finds that additional development is necessary prior to final appellate review.  Therefore, a remand to the AMC/RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

In this regard, the Board notes that a VA treatment record from February 18, 2000 states that there was very likely a connection between the Veteran's current left knee disability and his active duty service.  Significantly, the VA physician stated that details of his discussion and the Veteran's history should be reviewed in the orthopedic note dated March 4, 1999.  The Board notes that the March 4, 1999 orthopedic note is not associated with the claims file.  Under these circumstances, the AMC/RO should obtain the March 4, 1999 VA orthopedic note, as well as any missing VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In addition, the Board observes that a private treatment record from December 2000 documents that the Veteran incurred a work related injury to his right knee in August 2000.  At the time of the injury, the Veteran was working for the U.S. Postal Service (USPS).  A private treatment record from March 2001 documents that the Veteran filed a claim with the U.S. Department of Labor's (DOL) Office of Worker's Compensation Programs (OWCP), and that his claim was accepted.  A June 2007 letter from the Veteran's private physician to the USPS's Injury Compensation Office states that follow-up treatment for the Veteran's right knee was needed, which was related to his August 2000 injury.

The Board finds that the OWCP records would be relevant to the current appeal because they are regarding the Veteran's right knee.  The Board finds that the record is unclear as to whether the RO requested any OWCP records.  Thus, action to obtain any pertinent OWCP records is appropriate prior to final appellate review.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any OWCP claim.  On remand the AMC/RO must either obtain relevant records associated with any OWCP claim, or, if the records do not exist or are not obtainable, obtain a negative reply and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Lastly, the Board observes that all relevant private treatment records may not be associated with the claims file.  In this regard, the Board notes that the RO requested records from Dr. S.S. on June 2, 2008; however, these records are not associated with the claims file.  In view of the need to return the case for other development and in order to afford the Veteran every consideration with his appeal, the Board is of the opinion that further efforts should be undertaken to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board stresses that the Veteran has an obligation to cooperate fully with VA's efforts to obtain medical records.  38 C.F.R. § 3.159.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal, specifically including the March 4, 1999 orthopedic note.

2.  The AMC/RO should take appropriate action to request all records from the U.S. Department of Labor's Office of Workers' Compensation Programs, including medical records, regarding the Veteran's right and/or left knee disability.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The AMC/RO should take appropriate action to obtain and associate with the claims file treatment records from Dr. S.S. (whose information is documented on the RO's June 2, 2008 letter).  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the determination sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


